Citation Nr: 1001096	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected chondromalacia of the right 
knee.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected arthritis of the right hip.   




REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran performed active service from January 1971 to 
November 1973 and then from February 13, 1991 to July 13, 
1991 and February 3, 2003 to March 21, 2004.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision of the RO.  

In October 2007, the Veteran and his spouse, accompanied by 
the veteran's representative, testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  

In December 2007, the Board denied entitlement to service 
connection for hearing loss, a skin condition of the right 
foot, asthma and a sleep disorder and granted service 
connection for a right elbow disability. The remaining issues 
were remanded for additional development.  

The Veteran is shown to have undergone a total right hip 
replacement due to the service-connected arthritis of the 
right hip in May 2009.  The issue of a temporary total rating 
pursuant to 38 C.F.R. § 4.29 or §4.30 is referred to the RO 
for appropriate action.  

The issue of an increased rating in excess of 30 percent for 
the service-connected right knee disability manifested by the 
residuals of a total knee replacement is being remanded to 
the RO via the Appeals Management Center (AMC).  


FINDINGS OF FACT

1.  The service-connected right knee disability currently is 
shown to be manifested by degenerative joint disease, but is 
not productive of an actual limitation of motion or a 
functional loss due to pain where flexion is restricted to 
less than from 110 to 130 degrees or where extension is 
restricted to less than 5 degrees; neither ankylosis nor 
related subluxation or instability is demonstrated.  

2.  For the period of the appeal prior to the performance of 
the total right hip replacement, the service-connected 
disability picture is shown to have been productive of an 
overall functional impairment due to pain caused by 
degenerative joint disease that more nearly approximated that 
of malunion with marked knee disablement.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected right knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Codes 5019, 5257, 5260, 5261 (2009). 

2.  The criteria for the assignment of an initial evaluation 
of 30 percent for the service-connected right hip disability 
were met for the period of the appeal prior to the 
performance of the total hip replacement.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5003, 5010, 5024, 5252, 5253 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA notice 
letter to the Veteran in May 2004, prior to the initial 
adjudication of the claims.  

The letter notified the Veteran of what information and 
evidence must be submitted to substantiate the claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The March 2006 and January 2008 letters provided the Veteran 
with notice of the laws regarding degrees of disability or 
effective dates.  The claims were readjudicated in the August 
2009 Supplemental Statement of the Case, thus curing any lack 
of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements has been satisfied.  All available service 
treatment records were obtained.  VA treatment records dated 
from 2004 to 2009 are associated with the claims folder.  

The Veteran identified treatment by Dr. C.  In May 2009, VA 
contacted the Veteran and requested another release so that 
they could obtain Dr. C.'s records.  The Veteran did not 
respond to this request or provide another release to VA.  
There is no identified relevant evidence that has not been 
accounted for.  

The Board finds that there is no identified relevant evidence 
that has not been accounted for.  The Veteran underwent VA 
examinations in 2004 and 2009 to obtain medical evidence as 
to the severity of the Veteran's service-connected 
disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

Bursitis is to be rated on limitation of motion of affected 
part as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2009). 

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.  

Under Diagnostic Code 5257 (other impairment of the knee), a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

The Schedule provides that the normal range of motion of the 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  

When a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.  

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  

Where a veteran has both a limitation of flexion, and 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.  

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees. 

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected chondromalacia of the right knee.  

From March 22, 2004, the RO assigned a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260, based upon the 
findings of limited flexion with pain of the right knee upon 
VA examination in November 2004 and moderate functional 
impairment  

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the right knee disability under Diagnostic Code 
5260.  

The medical evidence demonstrates that upon VA examination in 
November 2004, the Veteran had flexion of the right knee to 
130 without pain.  Upon examination in August 2009, the range 
of motion of the right knee was from 0 degrees to 130 degrees 
and from 0 degrees to 110 degrees after repetition.  The 
Veteran reported having pain with motion.   

In order for a disability evaluation in excess of 10 percent 
to be assigned under Diagnostic Code 5260, flexion of the 
right knee must be limited to 30 degrees or less.  Here, the 
Board finding no basis for assigning a rating in excess of 10 
percent under Diagnostic Code 5260.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 10 percent disability 
evaluation is warranted for extension limited to 10 degrees.  
The evidence shows that there is full extension of the right 
knee.  See the November 2004 and August 2009 VA examination 
reports.  Thus, a higher disability evaluation under 
Diagnostic Code 5261 is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.   

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

There is no evidence of additional limitation of flexion or 
extension of the right knee due to pain.  The November 2004 
VA examination report indicates that the Veteran had full 
extension of the right knee and flexion to 130 degrees 
without pain  The examiner opined that the Veteran had 
moderate functional impairment.  

The August 2009 VA examination report indicates that the 
Veteran reported that the knee pain was at 1 or 2 out of 10 
at rest and a 10 with physical exertion.  He had swelling, 
occasional locking and lack of endurance secondary to pain.  

His right knee symptoms flared with activity and were 
alleviated with rest.  He reported that pain medication 
relieved the pain.  

The examiner indicated that the right knee disability limited 
the Veteran's ability to stand, and walk and caused 
difficulty in walking up and down stairs.  There was 
increased pain and decreased strength with repetitive flexion 
and extension and with resistance.  

Upon examination, the range of motion testing of the right 
knee showed that, with repetition, there was full extension 
and flexion to 110 degrees.  

The Veteran's current disability rating for the right knee 
takes into consideration and incorporates any additional 
functional loss due to pain.  The right knee disability has 
not been shown to produce impairment of extension or flexion 
that would warrant ratings higher than 10 percent.  See 
DeLuca; supra.  

As noted, for a rating in excess of 10 percent to be assigned 
under Diagnostic Code 5260 and 5261, the evidence must show 
flexion limited to 30 degrees or less and extension limited 
to 15 degrees or more.  

The findings of the November 2004 and August 2009 VA 
examinations show that the Veteran had full extension and 
flexion well beyond 30 degrees even when pain or repetitive 
use was considered.  There is no evidence of additional 
limitation of flexion or extension of the right knee due to 
pain or other functional impairment.   

There is no evidence of additional limitation of flexion or 
extension of the right knee due to weakness, fatigability, 
incoordination, or lack of endurance.  The August 2009 VA 
examination report indicates that muscle strength of the 
right knee muscles was 5/5.  

The August 2009 VA examination report states that there was 
no objective evidence of instability or knee deformity.  The 
Veteran denied having stiffness, heat, redness, instability, 
or giving way.  The Veteran had an antalgic gait.  The 
Veteran reported having flare-ups. 

Based on the objective medical evidence of record, there is 
no basis for the assignment of additional disability due to 
pain, weakness, fatigability, weakness, or incoordination, 
and the Board finds that the assignment of additional 
disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.  

There is no evidence of ankylosis of the right knee.  
Therefore, Diagnostic Code 5256 is not for application.  

A rating of 10 percent is not warranted for the service-
connected right knee disability under Diagnostic Code 5257.  

The medical evidence indicates that there is no objective 
evidence of subluxation or instability of the right knee.  
See the November 2004 and August 2009 VA examination reports.  
Thus, Diagnostic Code 5257 is not for application.  

There is no evidence of semilunar, dislocated cartilage with 
frequent episodes of pain, locking or effusion.  Thus, 
Diagnostic Code 5258 is not for application.  

In summary, for these reasons, the Board concludes that an 
initial disability evaluation in excess of 10 percent for the 
right knee disability must be denied.  

VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are not for application 
for the entire appeal period since there are no findings of 
instability in the right knee in addition to the arthritis 
with limitation of motion.  

As discussed, both VA examinations indicated that there was 
no instability of the right knee.  A separate compensable 
rating for limitation of extension pursuant to VAOPGCPREC 9-
2004 is not for application for the appeal period since there 
are no findings of limited extension of the right knee.  

The Board further finds that any additional staged ratings 
are not warranted in this case.  The Board has examined the 
record and as discussed above, the Board finds that a 10 
percent evaluation and no higher is warranted from March 22, 
2004.  A staged rating under Fenderson is not warranted.  

A review of the evidence also shows that the case does not 
present an exceptional or unusual disability picture, reflect 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or show any 
frequent periods of hospitalization, such that application of 
the regular schedular standards have rendered impracticable.  

While the Board acknowledges the Veteran's complaints of 
right knee pain and limited motion, there is no medical 
evidence or information showing that the service-connected 
right knee disability has resulted in marked interference 
with employment.  

In the absence of such factors, the Board finds that the 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not indicated.  


Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected arthritis of the right hip.

From March 22, 2004, the RO assigned a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5252, 
based upon the findings of painful motion upon VA examination 
in November 2004.   

The November 2004 VA examination did not report the flexion 
of the right thigh.  A VA treatment record dated in May 2005 
indicates that flexion of the right hip was to 120 degrees.  
An October 2008 VA treatment record notes that flexion was to 
90 degrees.  However, other treatment records reflect 
findings of progressive degenerative joint disease of the 
right hip.  

Upon VA examination in August 2009, the Veteran was noted to 
have undergone a right hip replacement surgery in May 2009.  
In reviewing the record, the VA examiner noted that, in 2005, 
the Veteran had been noted to have a history of significant 
right hip problems while serving in Kuwait.  Reportedly, the 
X-ray studies showed asymmetry of the right hip with 
moderately severe degenerative arthritis.  He apparently had 
unsuccessfully sought pain relief with steroid injections in 
2008, prior the replacement procedure.  

Accordingly, for the beginning period of this appeal, the 
Board must address whether an increased rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

The November 2004 VA examination conducted shortly after 
service indicated that the Veteran had right hip pain that 
was only partially relieved with medications.  He had painful 
motion, but was able to abduct to 40 degrees.  The VA 
treatment records show that the Veteran had flexion of the 
right hip from ranging from 90 to 120 degrees, but there was 
no true discussion of the actual functional capacity in terms 
of pain caused by the demonstrated joint degeneration.  

Most certainly, the recent review of the record conducted by 
the VA examiner in August 2009 serves to suggest that the 
Veteran had been experiencing significant pain with resulting 
limitation function for the period of the appeal.  

Taking this history into account for the purpose of assigning 
an initial rating, the Board finds the service-connected 
disability picture to have been productive of a level of 
functional impairment due to pain caused by joint 
degeneration that more nearly resembled the schedular 
criteria of malunion with marked hip impairment.  

Accordingly, given these facts, an increased rating of 30 
percent for the service-connected right hip disability for 
the period prior to the total hip replacement is warranted.  



ORDER

An increased, initial evaluation in excess of 10 percent for 
the service-connected right knee disability is denied.   

For the period of the appeal prior to the performance of the 
total hip replacement, an increased, initial evaluation of 30 
percent, but no more for the service-connected right hip 
disability is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.   




REMAND

As noted, the Veteran underwent a right total hip replacement 
in May of 2009.  However, the most recent Supplemental 
Statement of the Case did not address the criteria for rating 
a service-connected disability manifested by a hip 
replacement.  Significantly, there was no discussion of the 
schedular standards assigning a minimum rating of 30 percent 
for the residuals of a hip replacement.  

Thus, in order to afford the Veteran due process of law, the 
claim for an increased rating in excess of 30 for the 
service-connected right hip disability must be returned to 
the RO for appropriate action.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
information concerning his treatment 
following the performance of the right 
total hip replacement in May 2009.  Based 
on his response, the RO should take all 
indicated action to obtain records from 
any identified treatment source.  

2.  The RO then should schedule the 
Veteran for a VA examination to evaluate 
the current severity of the service-
connected right total hip replacement 
residuals.  The claims folder should be 
made available to the examiner for 
review.  All indicated testing should be 
performed.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for increase in light of all 
the evidence of record.  If any benefit 
sought on appeal is denied, the Veteran 
and his representative should be provided 
with a fully responsive Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


